DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendments filed on 10/22/2021.
Claims 1,2 and 4-9 are pending.  Claim 1 is amended. 
The rejections of Claims 1-9 under 35 USC 112, second paragraph are withdrawn in view of Applicants’ amendments. 
The rejections of Claims 1,2,4,7 and 8 under 35 USC 102(a)(1)/(a)(2) as being anticipated by US 2015/0353804 (US ‘804) are withdrawn in view of Applicants’ amendments.
Claims 1-9 stand rejected under 35 U.S.C. 103 as being unpatentable over US ‘804 in view of US 2009/0011201 (US ‘201), JP 2011-094223 (JP ‘223) and WO 2016/104188 (WO ‘188) citing US 2017/0369744 (US ‘744) as a English translation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, it is unclear whether the porosity before sintering limitation in Claim 1 is referencing the (entire) composite or the sinterable particles (component) only.  For purposes of examination, the limitation is construed to reference the composite. 
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. 
With respect to the new claim limitation requiring a porosity of 10 % or less before sintering, Applicants contend the secondary reference cited, US ‘201, illustrates that porosities of the composite can vary before and after sintering and that the reference is concerned with porosity after sintering which is discussed as being higher than the porosity before sintering.  Therefore the secondary reference fails to disclose the required porosity of 10 % or less before sintering as required by Claim 1.  
prior to sintering would still be less than 10 % based on the idea that after sintering (presumably increasing the porosity of the composite) the composite still has a porosity of 10 % or less which is within the claimed range.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘804 in view of US 2009/0011201 (US ‘201), JP 2011-094223 (JP ‘223) and WO 2016/104188 (WO ‘188) citing US 2017/0369744 (US ‘744) as a English translation.
	As to Claim 1, US ‘804 discloses a sintering powder composition to join work pieces i.e. sinter bonding composition that is comprised of sintering particles that are an electroconductive metal i.e. silver (para. 0037) wherein the particles are comprised of a first and second type of particle where the first type of particle has a diameter of 5 to 75 nm (para. 0040) and the first type is present in 81 to 99 weight % of the total particles (para. 0040-0041) and a second type of particle which can range from 600 nm to 1 micron (para. 0040).  
However, US ‘804 fails to specifically disclose the particles having an 1) average particle diameter of 2 micron or less as required by the claim and 2) a porosity before sintering of 10 % or less.

	It would have been obvious to one of ordinary skill in the art to understand the US ‘804 composition has having an average particle of 2 micron or less as all the particles have in the reference have particle diameters of 2 microns or less. 
	As to difference 2), US ‘201, in a related area of making sintered pastes for capacitor applications, notes that silver particles in the paste that have smaller and larger particle sizes prevents the formation of large voids i.e. porosity (para. 0032) and that the dispersion of small voids over large voids corresponding to a porosity of 10 % or less is desirable (para. 0033).  The reference notes that the porosity after sintering is 10 % or less (para. 0018), however, further notes that sintering can increase porosity (para. 0025, 0031). 
It would have been obvious to one of ordinary skill in the art to understand that while the US ‘201 does not disclose porosity before sintering, the porosity prior to sintering would still be less than 10 % based on the idea that after sintering (presumably increasing the porosity of the composite) the composite still has a porosity of 10 % or less which is within the claimed range.

As to Claim 3, US ‘804 fails to disclose the porosity of 10 % or less in the sintering composition. 
As to Claim 4, US ‘804 discloses thermally decomposable binders (para. 0052-0053). 
As to Claim 5, US ‘804 is relied upon as discussed above, however, fails to disclose the thermally decomposable binder as having a weight average molecular weight of 10000 or more. 
	As to the difference, JP ‘223 discloses a bonding material using a sintering film (para. 0136) wherein the composition further contains a polymeric dispersant which is eliminated by firing (para. 0055) i.e. thermally decomposable which include materials such as epoxies and cellulose containing compounds which are disclosed in US ‘804 (US ‘804, para. 0053) as well acrylic resins (para 0058) which can have molecular weights of 1000-1000000 (para. 0074). 
It would have been obvious to one of ordinary skill in the art to substitute the epoxy or cellulose resins of US ‘804 with resins of JP ‘223 as substitution of art recognized equivalents are within the level of the ordinarily skilled artisan.
As to Claim 6, see discussion of Claim 5 above. 
As to Claim 7, see discussion of Claim 1. 

As to Claim 9, US ‘804 fails to disclose a dicing tape with the structure of a base layer, adhesive layer and sintering layer on top of the adhesive layer. 
As to the difference, US ‘744 discloses a dicing tape structure 
    PNG
    media_image1.png
    230
    496
    media_image1.png
    Greyscale
wherein part 1 is a base layer, part 2 is an adhesive layer and part 3 is the sintering layer (para. 0042).
It would have been obvious to incorporate the sintering layer of US ‘804 on the dicing tape of US ‘744 for the advantage of keeping the sintering adhesive flat (para. 0034).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        

/jt/ 12/1/2021

/MARK KOPEC/     Primary Examiner, Art Unit 1762